                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


ALVIN MESSINGER

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:18-cv-00912

WINDOW WORLD, INC.,

                           Defendant.



                     MEMORANDUM OPINION AND ORDER

      Pending before the court is Defendant Window World, Inc.’s Motion to Dismiss

[ECF No. 8]. For the reasons stated below, the Motion is DENIED as moot.

      On June 5, 2018, Defendant Window World, Inc. moved to dismiss the

plaintiff’s original Complaint [ECF No. 1-1]. On August 1, 2018, the court granted

the plaintiff’s Motion to Amend Complaint [ECF No. 26] and directed the Clerk to file

the Amended Complaint [ECF No. 26-1] as the operative pleading in the matter.

      “As a general rule, ‘an amended pleading ordinarily supersedes the original

and renders it of no legal effect.’” Young v. City of Mt. Ranier, 238 F.3d 567, 572 (4th

Cir. 2001) (quoting In re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir.

2000)). When a plaintiff amends a complaint while a motion to dismiss is pending, a

court may deny the motion as moot. See Turner v. Kight, 192 F. Supp. 2d 391, 397

(D. Md. 2002) (denying as moot motion to dismiss original complaint because it was
superseded by the amended complaint); see also Sennott v. Adams, No. 6:13-cv-

02813-GRA, 2014 WL 2434745, at *3 (D.S.C. May 29, 2014) (“Thus, a defendant's

previous motion to dismiss is rendered moot when a plaintiff files an amended

complaint.”); Skibbe v. Accredited Home Lenders, Inc., No. 2:08-cv-01393, 2014 WL

2117088, at *3 (S.D. W. Va. May 21, 2014) (denying as moot defendants’ renewed

motion to dismiss where “[t]he Third Amended Complaint superseded the Amended

Complaint and the Second Amended Complaint”). Here, plaintiff’s amended pleading

superseded its original Complaint. Accordingly, Defendant’s Motion to Dismiss [ECF

No. 8] is DENIED as moot. The court DIRECTS the Clerk to send a copy of this

Memorandum Opinion and Order to counsel of record and any unrepresented party.

                                     ENTER:       October 5, 2018




                                        2
